                      Case 2:18-cv-01580-JCM-EJY Document 43 Filed 07/22/20 Page 1 of 5



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    JAMIE CALVILLO,                                      Case No. 2:18-CV-1580 JCM (EJY)
                 8                                         Plaintiff(s),                        ORDER
                 9           v.
               10     CVSM, LLC, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is CVSM LLC d/b/a Centerfolds Cabaret (“Centerfolds”),
               14     James McGinnis, Steve Paik’s (collectively “defendants”) amended motion for attorney fees.
               15     (ECF No. 33). Jaime Calvillo (“plaintiff”) filed a response (ECF No. 34), to which defendants
               16     replied (ECF No. 36).
               17            Also before the court is plaintiff’s motion to reopen and reconsider. (ECF No. 40).
               18     Defendants filed a response (ECF No. 42), to which plaintiff did not reply.
               19     I.     Background
               20            This action arises from alleged sexual harassment plaintiff suffered at the hands of
               21     defendant McGinnis while plaintiff was employed by Centerfolds. (ECF No. 1). Plaintiff was
               22     hired as a cashier for Centerfolds in February 2017; McGinnis was the manager of the club
               23     during her employment. Id. The exact nature of their relationship is disputed, but plaintiff and
               24     McGinnis personally interacted outside of the workplace. (ECF Nos. 25; 26).
               25            Plaintiff alleges that McGinnis would regularly ask her out on dates while at work, which
               26     she rejected. (ECF No. 26). McGinnis told plaintiff, “if you keep rejecting me, I will replace
               27     you.” (ECF No. 25-2 at 20). In addition to this alleged verbal sexual harassment, plaintiff
               28     claims there were also several incidents of physical sexual harassment.

James C. Mahan
U.S. District Judge
                      Case 2:18-cv-01580-JCM-EJY Document 43 Filed 07/22/20 Page 2 of 5



                1             Plaintiff’s employment at Centerfolds ended on October 7, 2017. (ECF No. 25). Plaintiff
                2     was suspended for a week for coming in to work inebriated, which was confirmed when she took
                3     a breathalyzer test at the club. Id. Plaintiff alleges the club’s breathalyzer was broken such that
                4     it always reported a positive result, even if the employee being tested was not drinking. (ECF
                5     No. 26 at 9–10). During her suspension, plaintiff attended the Route 91 Festival where the
                6     October 1, 2017, shooting occurred. (ECF No. 25). Plaintiffs left her purse at the scene, which
                7     contained her sheriff’s card and other identification required by law to work in a cabaret
                8     environment. Id. Plaintiff could not get replacements for these documents because she had
                9     overdue traffic tickets that resulted in a warrant for her arrest. Id.
              10              Plaintiff informed Centerfolds about her lost identification. Id. Because plaintiff could
              11      not legally return to work, Centerfolds, told her that it would treat the situation as a resignation.
              12      Id. However, Centerfolds informed her that when her belongings were released to her, she could
              13      be rehired. Id.
              14              Plaintiff appeared at Centerfolds the next morning and caused a disturbance. (ECF No.
              15      25-5 at 3). Plaintiff was informed that if she did not leave the property, employees would call
              16      the police. Id. at 4. Defendants allege the offer of future employment was no longer open to her
              17      after the disturbance. Id. at 11.
              18              The court granted summary judgment in defendants’ favor on March 30, 2020. (ECF No.
              19      29). The court dismissed plaintiff’s federal discrimination claim because defendants established
              20      that they were entitled to the affirmative defense of reasonable care. Id. at 7–10. First, the court
              21      determined that defendants did not take a tangible employment action against plaintiff because
              22      she did not have—and, due to a warrant for her arrest, could not replace—the proper
              23      identification to work. Id. at 8. The court then found that Centerfolds exercised reasonable care
              24      to prevent and promptly correct any sexual harassment, but plaintiff thwarted their investigation.
              25      Id. at 8–10. Finally, the court declined to exercise supplemental jurisdiction over plaintiff’s
              26      state-law claims. Id. at 10–11.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                    -2-
                      Case 2:18-cv-01580-JCM-EJY Document 43 Filed 07/22/20 Page 3 of 5



                1     II.    Legal Standard
                2            Under the “American rule,” litigants generally must pay their own attorneys’ fees in
                3     absence of a rule, statute, or contract authorizing such an award. See Alyeska Pipeline Co. v.
                4     Wilderness Soc’y, 421 U.S. 240, 247 (1975); MRO Commc’ns, Inc. v. Am. Tel. & Tel. Co., 197
                5     F.3d 1276, 1280–81 (9th Cir. 1999); see also Nev. Rev. Stat. § 18.010. Here, the court “may
                6     allow the prevailing party . . . a reasonable attorney’s fee . . .” pursuant to 42 U.S.C. § 2000e, et
                7     seq. (“Title VII”). 42 U.S.C. § 2000e–5(k).
                8            The decision to award attorneys’ fees is discretionary. Flamingo Realty, Inc. v. Midwest
                9     Dev., Inc., 879 P.2d 69, 73 (Nev. 1994); see also 42 U.S.C. § 2000e-5(k) (“[T]he court, in its
              10      discretion . . . (emphasis added)). Although it is not necessary for a defendant to prevail on
              11      every claim in a suit to obtain attorneys’ fees, see CRST Van Expedited, Inc. v. E.E.O.C., 136 S.
              12      Ct. 1642, 1651 (2016), “attorneys’ fees . . . should only be awarded a defendant in exceptional
              13      circumstances,” Saman v. Robbins, 173 F.3d 1150, 1157 (9th Cir.1999).
              14             As a result, “a plaintiff should not be assessed his opponent’s attorney’s fees unless a
              15      court finds that his [or her] claim was frivolous, unreasonable, or groundless, or that the plaintiff
              16      continued to litigate after it clearly became so.”        Christiansburg Garment Co. v. Equal
              17      Employment Opportunity Comm’n, 434 U.S. 412, 422 (1978). Similarly, attorneys’ fees are
              18      particularly appropriate when the plaintiff acted in bad faith. Id.
              19      III.   Discussion
              20             Plaintiff bases her motion on Rule 60(b), which allows the court to “relieve a party or its
              21      legal representative from a final judgment, order, or proceeding” for one of six enumerated
              22      reasons. (ECF No. 40 at 3 (quoting Fed. R. Civ. P. 60(b))). However, the substance of
              23      plaintiff’s motion—further evidenced by the caption “motion to reopen and reconsider”—asks
              24      this court to reconsider its order, which is appropriately brought under Rule 59(e). See generally
              25      id. While Rule 59(e) “permits a district court to reconsider and amend a previous order,” Carroll
              26      v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003), such a motion “must be filed no later than 28
              27      days after the entry of the judgment,” Fed. R. Civ. P. 59(e) (emphasis added).
              28

James C. Mahan
U.S. District Judge                                                   -3-
                      Case 2:18-cv-01580-JCM-EJY Document 43 Filed 07/22/20 Page 4 of 5



                1            Because plaintiff’s motion is, in fact, a Rule 59(e) motion, it must have been brought
                2     within 28 days. The court denies the motion as untimely because plaintiff failed to do so.
                3            The court now turns to defendants’ motion for attorney fees. Defendants contend that
                4     plaintiff’s claims were wholly frivolous, unreasonable, or groundless. (See generally ECF No.
                5     33). Plaintiff argues they were not. (See generally ECF No. 34).
                6            The court granted summary judgment in defendants’ favor because defendants
                7     established that they were entitled to a reasonable care defense. (ECF No. 29 at 7–10). The
                8     court did “not decide if plaintiff was subjected to a hostile work environment.” Id. at 7. And, to
                9     be sure, there was evidence of misconduct on defendants’ part. Id. (referring to McGinnis asking
              10      plaintiff out regularly, groping her, attempting to show her an inappropriate picture, and grabbing
              11      her hair and moaning). Further, there was certainly a colorable argument about whether Subit
              12      was, in fact, the human resources officer. Id. at 9, n.4.
              13             When reviewing this motion, the court is cognizant of the stringent standard of awarding
              14      fees to the defendant in a Title VII case. See Saman, 173 F.3d at 1157. Additionally, “[i]n
              15      considering what constitutes a claim that is frivolous, unreasonable or groundless, ‘it is important
              16      that a district court resist the understandable temptation to engage in post hoc reasoning by
              17      concluding that, because a plaintiff did not ultimately prevail, [her] action must have been
              18      unreasonable or without foundation.’” C.W. v. Capistrano Unified Sch. Dist., 784 F.3d 1237,
              19      1245 (9th Cir. 2015) (citing Christianburg, 434 U.S. at 421–22). When deciding whether this
              20      claim is frivolous, the court need not determine whether the plaintiff was able to legally establish
              21      that the defendant’s conduct was severe or pervasive, instead, the court “need only determine
              22      whether [plaintiff’s] belief that [she] had done so was reasonable.” E.E.O.C. v. Bruno’s Rest., 13
              23      F.3d 285, 288 (9th Cir. 1993).
              24             Plaintiff did not prevail on her claims, but that does not necessarily entitle defendants to
              25      an award of attorney fees. The court, in light of defendants’ misconduct and the lack of a formal
              26      human resources department—or even clear anti-discrimination policies—finds that plaintiff’s
              27      claim was not frivolous, unreasonable, or groundless. The court does not find exceptional
              28      circumstances warranting attorneys’ fees and declines defendants’ motion.

James C. Mahan
U.S. District Judge                                                   -4-
                      Case 2:18-cv-01580-JCM-EJY Document 43 Filed 07/22/20 Page 5 of 5



                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
                4     reopen and reconsider (ECF No. 40) be, and the same hereby is, DENIED as untimely.
                5            IT IS FURTHER ORDERED that defendants’ motion for attorney fees (ECF No. 33) be,
                6     and the same hereby is, DENIED.
                7            DATED July 22, 2020.
                8                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -5-
